PER CURIAM:
Nadine Cornelius appeals the district court’s order dismissing her civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cornelius v. Howell, No. 3:06-cv-03387-MBS (D.S.C. Jan. 31, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.